Appellants particularly complain of the disposition made of their bill of exception No. 6. In Branch's Ann. Tex. P. C., sec. 211, the rule is stated thus: "A bill of exception is too general to be considered if it includes a number of statements, some of which are clearly admissible, and there is nothing in the objections to directly challenge or single out the supposed objectionable evidence." Many cases are cited supporting the text, among them being Tubb v. State, 55 Tex.Crim. Rep.,117 S.W. 858; see, also, the late case of Cadle v. State,57 S.W.2d 147. In addition to what was said in our original opinion regarding bill No. 6 we observe that appellant's brief proceeds as though the complaint was of the admission of evidence that Word had lost other cattle prior to September 26th. There is set out in said bill, together with other things, the testimony of Word on the point mentioned. However, we observe from the statement of facts that some of his evidence on the point is not embraced in the bill of exception and is as follows: "I handled my cattle myself. I rode the pastures at nights numbers of times. I knew my cattle and knew when any of them were missing, and I had ridden the *Page 495 
pasture prior to September 26, 1932, at nights looking for lost and missing cattle." It does not appear that the evidence quoted was objected to. It apparently put before the jury without objection the information complained of so seriously in briefing the point.
We have again examined the other bills which appellants in their motion urge as having been incorrectly disposed of. We do not feel called upon to discuss them further as it will result largely in a repetition of what has already been said.
Believing the case has been properly disposed of, we are constrained to overrule the motion for rehearing, and it is so ordered.
Overruled.